Citation Nr: 1731329	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-19 579 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for internal derangement of the left knee (claimed as bilateral knee condition). 

2.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee. 

3.  Entitlement to an initial compensable rating for a scar of the left knee secondary to the service-connected disability of internal derangement of the left knee (claimed as bilateral knee condition). 

4.  Entitlement to service connection for a right knee condition (claimed as bilateral knee condition). 

5.  Entitlement to service connection for obstructive sleep apnea. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claims for internal derangement of the left knee (claimed as bilateral knee condition) with a disability rating of 10 percent, instability of the left knee with a disability rating of 10 percent, a scar of the left knee with a noncompensable rating all effective July 18, 2011, and denied the Veteran's claims for service connection for a right knee condition (claimed as bilateral knee condition) and obstructive sleep apnea.

The Veteran requested a Board hearing via a Travel Board hearing in his July 2013 substantive appeal.  However, in response to an August 2014 notice of receipt of the Veteran's request for a Travel Board hearing, the Veteran withdrew his hearing request.  Therefore, the Veteran's Board hearing request is withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As a final preliminary matter, the Board notes that additional evidence, namely private treatment records as well as VA treatment records, were added to the record after the issuance of the January 2013 statement of the case.  The Veteran has not waived initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in July 2013 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.  Furthermore, such evidence is not relevant to the issue herein decided and as the Board is remanding the remaining issues, the AOJ will have ample opportunity to review the newly received evidence. 

The issues of entitlement to service connection for left knee arthritis and osteoarthritis, right knee arthritis and osteoarthritis, left sciatica condition, left hip condition, thoracic back condition, lumbar back condition, cervical back condition, left shoulder condition, neck condition, left foot condition, right foot condition, and right shoulder condition all secondary to service connection left knee condition have been raised by the record in a July 2017 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial rating in excess of 10 percent for internal derangement of the left knee (claimed as bilateral knee condition); an initial rating in excess of 10 percent for instability of the left knee; an initial compensable rating for a scar of the left knee secondary to service-connected disability of internal derangement of the left knee (claimed as bilateral knee condition); and service connection for a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for sleep apnea. 


I.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R.       § 3.309(a) and does not apply to other disabilities, to include the Veteran's diagnosed sleep apnea, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, presumptive service connection, to include based on continuity of symptomatology, is inapplicable in the instant case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he currently suffers from sleep apnea, which he generally contends was caused by or began during his military service. 
The Veteran's STRs are silent for any complaints, treatment or diagnosis of obstructive sleep apnea.  Furthermore, the Veteran denied any sleep problems during his Reports of Medical History and nothing was reported on his Reports of Medical Examinations.  

Post service the Veteran underwent a sleep study in October 2008.  The impression was mild sleep disordered breathing, with good responses to positive pressure ventilation and optimal continuous positive airway pressure (CPAP).  Additional private treatment notes in October 2008 reflect a diagnosis of obstructive sleep apnea.  VA treatment notes in March 2011 also reflect a diagnosis of sleep apnea and a January 2011 physical examination revealed that the Veteran had a CPAP machine for sleep apnea but that he did not regularly use it.  

Turning first to whether the Veteran has a current disability of sleep disorder, private treatment records dated in October 2008 reflect a diagnosis of obstructive sleep apnea.  Furthermore, VA treatment records dated in March 2011 confirmed the diagnosis.  In light of the above evidence, the Board concludes the Veteran has a current sleep disorder.

With regard to the in-service element, the Board notes that the Veteran's STRs are silent as to any complaints, treatment or diagnosis for a sleep disorder to include sleep apnea and the Veteran denied any sleep problems during his active service.  Furthermore, the Veteran did not exhibit any symptoms nor express any complaints of sleep problems within one year of his service discharge.  Therefore, the Board concludes that the Veteran does not meet the in-service requirement of service connection. 

As far as the nexus element of service-connection, the Board acknowledges that the Veteran has not been afforded a VA examination and/or opinion in connection with this claim.  In this regard, VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i). 

The Board finds that the McLendon criteria are not met with respect to this claim as there is no indication of in-service origin or occurrence.  In this regard, as previously noted the Veteran's STRs are silent for any complaints, treatment or diagnosis for a sleep condition.  Furthermore, the Veteran did not complain of or receive treatment for a sleep condition within one year of his discharge from service.  In fact, there was no indication of a sleep condition in the Veteran's medical records until early October 2008 when the Veteran underwent a sleep study and the Veteran was not diagnosed with sleep apnea until late October 2008.  On these facts, no medical opinion is required.

The Board has considered the Veteran's statements linking his military service to his current sleep disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In the present case, the Veteran is not competent to attribute a sleep disorder to any instance of his military service.  He has not demonstrated that he is an expert in determining the etiology of a sleep disorder and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Board finds that the diagnosis and etiology of a sleep-related disorder is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, determinations as to the diagnosis of a sleep or breathing disorder includes specialized testing, to include a sleep study, polysomnogram, and/or pulmonary functioning testing, and the etiology of such requires knowledge of the body's inner workings.  Moreover, while the Veteran has placed the onset of his sleep disorder in service, there is no indication in his medical records of such.  Furthermore, the Veteran's current sleep-related disorder had its onset in 2008 as determined by competent medical evidence.  

Accordingly, as the Veteran's sleep disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A.    § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Left Knee Conditions and left knee scars

As an initial matter, the Board finds that the Veteran's initial rating claims must be remanded in order to afford him contemporaneous VA examinations in order to assess the current nature and severity of such service-connected disabilities. 

In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his left knee conditions and related scars in January 2013.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, in the Veteran's substantive appeal in July 2013, the Veteran alleged that his service-connected conditions continued to worsen.  Furthermore, the Veteran's treatment records indicate that he underwent an additional surgery on his left knee on July 15, 2013.  

In light of these allegations of worsening, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his left knee conditions and his related left knee scars.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Board notes that while the Veteran underwent VA examinations for his left knee conditions in December 2011 and January 2013, the examinations did not contain range of motion testing conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, a new examination should be obtained.  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the Veteran is currently seeking service connection for a right knee disorder, and, as such, there is not a "normal" paired joint that can be measured as a point of comparison.

Right Knee Condition

The Board notes that the Veteran has alleged that in addition to his left knee conditions, he also suffers from a right knee condition.  Furthermore, in a July 2017 statement, the Veteran alleged that his right knee condition is secondary to his service-connected left knee conditions.  The Board notes that while the January 2013 VA examination discussed the Veteran's right knee condition, the examiner did not provide an etiological opinion or consider secondary service connection.  Therefore, on remand an addendum opinion should be obtained to include consideration of all theories of entitlement, to include possible secondary service connection. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims remaining on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his bilateral knee conditions.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his right knee disorder and to determine the current nature and severity of his service-connected left knee disorders as well as his related left knee scars.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all manifestations of the Veteran's left knee disorders, to include any scars and the nature and severity of such scars and their impact on the Veteran.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's left knee disorders on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the left knee throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current or prior meniscal conditions and associated symptomatology.

Thereafter, the examiner is asked to respond to the following questions in regards to the Veteran's claimed right knee condition:

(a)  For each diagnosed right knee disorder, is it at least as likely as not (50 percent or higher degree of probability) that such disorder is related to the Veteran's military service? 

(b)  If the Veteran's right knee disorder was not directly caused by service, is it at least as likely as not that the Veteran's right knee disorder was caused by his service-connected left knee disorders?
(c)  If the Veteran's right knee disorder was not caused by his service-connected left knee disorders, is it at least as likely as not that the Veteran's right knee disorder was aggravated by the Veteran's service-connected left knee disorders. 

For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


